United States Court of Appeals
                      For the First Circuit

No. 14-2168

                            KURT WEST,

                      Plaintiff, Appellant,

                                v.

 BELL HELICOPTER TEXTRON, INC., GOODRICH PUMP AND ENGINE CONTROL
            SYSTEMS, INC., AND ROLLS-ROYCE CORPORATION

                      Defendants, Appellees.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE

      [Hon. Joseph N. Laplante, Chief U.S. District Judge]


                              Before

                       Howard, Chief Judge,
               Lynch and Thompson, Circuit Judges.



     Joan A. Lukey, with whom Justin J. Wolosz and Choate, Hall &
Stweart, LLP were on brief, for appellant.
     Brian M. Quirk, with whom Jonathan G. Mermin and Preti
Flaherty, PLLP were on brief, for appellee Bell Helicopter Textron,
Inc.
     James C. Wheat, with whom Pierre A. Chabot and Wadleigh, Starr
& Peters, P.L.L.C. were on brief, for appellee Goodrich Pump and
Engine Control Systems, Inc.
     Martha C. Gaythwaite, with whom Marie J. Mueller and Verrill
Dana, LLP were on brief, for appellee Rolls-Royce Corp.
August 21, 2015
            THOMPSON,   Circuit   Judge.   For   thousands   of    years,

humanity has looked to the sky and dreamt of flying.     Philosophers

and poets have had much to say on the subject, leaving in their

wake a bevy of quotes and sayings about the beauty of flight.1        The

Federal Rules of Civil Procedure, although elegant in their own

way, have so far failed to inspire such devotion.

            Though this case arises out of a helicopter accident,

our focus today is upon the Federal Rules, Rule 60(b)(3) in

particular.    This rule, insofar as it concerns us here, allows a

party to ask for a new trial on the grounds that an opponent has

committed "misconduct" during discovery. Fed. R. Civ. P. 60(b)(3).

Plaintiff-Appellant Kurt West claims he should get a new trial

because he discovered, several months after the jury's defense




     1   Plato, for example:
            The natural function of the wing is to soar
            upwards and carry that which is heavy up to
            the place where dwells the race of gods. More
            than any other thing that pertains to the body
            it partakes of the nature of the divine.

Plato, Phaedrus.
     Or Shakespeare:     "My soul is in the sky."                 William
Shakespeare, A Midsummer Night's Dream act 5, sc. 1.
     Or how about Igor Sikorsky: "The helicopter approaches closer
than any other (vehicle) to fulfillment of mankind's ancient dream
of the flying horse and the magic carpet."       Igor Sikorsy the
Aviation       Pioneer       Speaks,      Sikorsky       Archives,
http://www.sikorskyarchives.com/IGOR%20SIKORSKY%20SPEAKS.php
(last accessed August 20, 2015).


                                  - 3 -
verdict,      that     the    Defendants-Appellees2       withheld    discoverable

information directly responsive to his document requests.

                  We do not determine today whether West gets a new trial.

This is because, we believe, the district judge misconstrued the

requirements of the Rule 60(b)(3) burden-shifting inquiry we set

forth in Anderson v. Cryovac, Inc., 862 F.2d 910 (1st Cir. 1988).

We must, therefore, remand for further proceedings on West's Rule

60(b)(3) motion.

                                     I.   BACKGROUND

                  Because our concern is primarily with the application of

Rule 60(b)(3), we need not give an extensive run-down of the

factual background.            Many of the background facts necessary to

shed light on the legal issue we have to deal with are uncontested.

We'll       set     them   forth    as    the   jury   could   have   found   them,

highlighting some of the contested areas as we go.3

                                      THE ACCIDENT

                  In December of 2008, West was a helicopter pilot in the

employ of JBI Helicopter Services ("JBI").                     JBI, based in New

Hampshire,         provides    pilots     and   maintenance    services   for   its

clients' helicopters.              The helicopter at the center of this case


        2
       Because so much of our focus is on what happened at trial,
we refer to West as either West or "plaintiff" and the Appellees
collectively as "defendants."
        3
       In addition, much of what happened fits in nicely with time-
honored aviation clichés.


                                           - 4 -
is a Bell 407 manufactured by Bell Helicopter Textron, Inc.

("Bell").     With a machine as complex as a modern helicopter, Bell

had some help in bringing the aircraft to life.            Relevant here are

Rolls-Royce Corporation ("Rolls-Royce"), which manufactured the

engine, and Goodrich Pump & Engine Control Systems, Inc. ("GPECS")

which made the 'copter's electronic control unit ("ECU"), itself

a part of the digital engine controls.

             On Monday, December 22, 2008, West was tasked with flying

the    407   from    a   small   airport   in    Connecticut   back   to   JBI's

facilities in New Hampshire.          The weather over the preceding few

days had not been good, with an early-winter snowstorm having hit

New England.        Indeed, on Saturday, December 20, another of JBI's

pilot-employees was attempting to fly the helicopter up to New

Hampshire but got caught in bad weather and had to land at the

Danielson Airport in Connecticut.               For various reasons, the 407

was left outside in the storm -- which raged all Saturday night,

picked up again on Sunday and finally came to an end in the early

morning hours on Monday -- instead of brought into a hangar.

             So, before taking off on Monday, West and another JBI

employee spent time clearing the accumulated snow and ice from the

407.    That task completed to his satisfaction, West performed his

pre-flight checks.         Once assured of the 'copter's airworthiness,

West took off to begin his journey back to New Hampshire.




                                      - 5 -
       Helicopters are really a bunch of parts flying in relatively
        close formation; all rotating around a different axis. Things
        work well until one of the parts breaks formation.

             For the first 45 minutes of flight, the 407 behaved just

fine.     But, it has been observed, if something hasn't broken on

your helicopter, it's about to.       Sure enough, West experienced one

of those dreaded "moments of stark terror" when the 'copter's

engine quit suddenly and without warning.         He had on his hands

what is known in aviation parlance as a "flame-out." And, although

the 407 was equipped with an automated system intended to get the

engine going again, it never started back up. Without fuel, pilots

become pedestrians, and the 407 was going down.        Even worse, the

flame-out happened when West was over a residential area; he could

see that many of the houses had been decorated for the upcoming

Christmas holiday.

       You can land anywhere once.

             Fortunately, West was able to keep the 407 from dropping

like a stone by entering into what's known as an "autorotation."

Without getting deep into the aerodynamic principles, what happens

is that as the helicopter descends, the air passing through its

blades keeps them spinning and produces lift.          An autorotation

does not produce enough lift to keep the helicopter in the air,

but it does allow the pilot some amount of control over the descent

and ultimate landing spot.




                                 - 6 -
              Once he'd gotten the autorotation going, West looked for

a place to land.        He didn't like what was directly in front of

him, but fortunately he was able to reverse direction (performing

what is known as a 180 degree autorotation) and come in along a

road.    West managed to avoid any houses or power lines and set the

'copter down -- hard -- in the middle of the street, across from

a house.      Though he had gotten it down on the ground, the 407 had

experienced what is euphemistically called a "hard" (as opposed to

"crash") landing.       The helicopter suffered significant damage and

never flew for JBI again, with it ultimately being sold for

salvage.

       Any landing you can walk away from...

              Besides being rough on the helicopter, the hard landing

was not an especially good one for West.             West was banged up, and

emergency responders brought him to the hospital for observation,

where he was kept overnight and not discharged until Christmas

Day.     Although he did not suffer any broken bones, West alleged

that    the   extreme   force   exerted   on   his    body   (10Gs   or   more)

exacerbated his preexisting gastrointestinal problems.

              Later on, West was diagnosed with PTSD related to the

accident.      He explained to the jury that his PTSD interfered with

his flying, as over time his symptoms worsened and he eventually




                                   - 7 -
curtailed      much    of   his    flying     activities.4           In   addition,     he

experienced flashbacks, nightmares, and difficulty sleeping.

                                     THE TRIAL

             At trial, the parties presented the jury with vastly

different theories to explain the engine's sudden shutdown.

             West believes it was caused by a problem with the

electronics.      His experts explained (and the defendants agreed)

that Bell 407s are equipped with mechanisms intended to prevent

the   engine    from    rotating        too   quickly,       a    condition   known     as

"overspeed."5         Should the engine begin to spin too fast, the

electronic     controls     send    a    signal   to     a       device   known   as   the

"overspeed solenoid."             The solenoid is basically an electrical

switch coupled with a fuel valve, and fuel must flow through that

valve before it reaches the engine.

             When an electrical current reaches that solenoid, the

switch activates and causes a plunger to close, which shuts the

valve.    The valve is designed so that, even when closed, some fuel


      4At oral argument before us, West's counsel represented to
the Court that his symptoms had worsened to the point that he has
now lost his pilot's license.
      5For comparison, think of a car's tachometer, which tells
the driver how fast the engine is spinning in terms of revolutions
per minute. A tachometer generally includes a red line showing
the engine's maximum RPM. An overspeed event in a helicopter can
be thought of as "overrevving" or "redlining" a car's engine.
Defense witnesses testified that helicopter overspeeds generally
occur due to pilot input when the helicopter is operated under
manual control.


                                         - 8 -
is still able to get through and into the combustion chamber. With

less fuel to burn, the engine speed begins to slow.                      Once the

electronic controls "see" that the engine speed has been brought

back       under    control    (meaning    the     engine   is   no     longer   in

"overspeed"), electricity stops going into the solenoid.                   Without

electricity coming in, the plunger opens back up, restoring the

full flow of fuel to the engine. At least, that's how it's supposed

to work.

              West theorized that his engine shutdown was caused by an

unintended activation of the overspeed solenoid when, in fact, the

engine was not spinning too fast.6               Throughout trial, the parties

referred       to    this     phenomenon   as      false    overspeed     solenoid

activation, or "FOSSA."             FOSSA just means that the solenoid

incorrectly "thought" the engine was spinning too fast and closed

the valve.

              At trial, West sought to convince the jury that his

helicopter experienced FOSSA approximately 45 minutes into his

flight.      He claimed the FOSSA reduced the fuel flow enough and for

a sufficient length of time so that the engine, no longer having

enough fuel to stay lit, flamed out.                 It happened in the first

place, West theorized, because one of the components7 within the


       6
       Returning to our car analogy, the engine speed had not
reached the red line on the tachometer.
       7
       It appears that during the discovery phase of the case West
eventually settled on a specific component -- one of the ECU's

                                      - 9 -
helicopter's electronic control system malfunctioned in a way that

sent an electrical signal into the overspeed solenoid.    And, due

to the solenoid's design, any electrical signal will activate it

and close the fuel valve.

          West's liability expert, Peter Chen, took the position

that normal fuel flow would not return once electricity ceased

flowing into the solenoid, by which he meant that the valve would

not open up again on its own.    Chen opined that the system needed

to reset itself once the engine overspeed had been eliminated.   In

West's case, however, because there was no genuine engine overspeed

in the first place, the reset signal never went out.8    Thus, the

engine continued to operate on a restricted fuel flow, which

ultimately turned out to be insufficient to keep the engine running

and the helicopter aloft.

          To further support West's theory, his experts pointed to

other FOSSA incidents involving Bell 407s equipped with the same

electronic controls.   West argued that his incident was similar to

those others, although with at least one significant difference:




capacitors -- as the suspected cause of the problem. At trial the
parties agreed, and the jury was told, that component testing never
took place through no one's fault.
     8 According to Chen, the only way to reset the system and
restore full fuel flow would have been for West to "turn off and
turn on the engine."


                                - 10 -
in the other FOSSA events, the helicopter's incident recorder9

showed that the overspeed solenoid had been triggered, while West's

did not.      Instead, the incident recorder in West's helicopter

showed that everything was running fine up until the moment the

engine shut off.

             West's experts explained to the jury, however, that the

incident recorder, instead of creating a continuous, uninterrupted

record,     takes     "snapshots"   of   the    system's    status    every    48

milliseconds.10 If the recorder notes a problem with the helicopter

or its electronics, it creates and saves a data log that could be

reviewed     and    analyzed   later.    One    of   the   things    that   would

generally be recorded is an activation of the overspeed solenoid.

             But, according to West's experts, not every activation

of the overspeed solenoid necessarily shows up in the incident

recorder's     log.      Specifically    (and   as   the   defense    witnesses

agreed), if the flow of electricity going to the overspeed solenoid

shuts off after 24 milliseconds or less, such a short-lived event

would not be recorded under any circumstances.             And if the current

had gone into the solenoid for up to 48 milliseconds (in other

words, if it was activated for 48 or fewer milliseconds), it may


     9    Think of it as a "black box" from a commercial airliner.
     10The defendants explained that it had to work this way (as
opposed to recording continuously and keeping a record of the
entire flight) because the recorder is old technology and does not
have enough system memory to keep a log of the entire flight.


                                    - 11 -
or may not have shown up on the recorder.         Whether or not a 48-

millisecond or shorter signal would be noticed by the data recorder

depends entirely on when the activation occurred with respect to

the "snapshot" that preceded it.

            On the flip side, an electrical signal of any duration,

even one less than 24 milliseconds, would activate the solenoid

and restrict the fuel flow.11      And, per West's theory, the solenoid

would remain activated, thereby continuing to deprive the engine

of its normal fuel flow.         In this way, West told the jury, his

accident could have been caused by a FOSSA event even though the

incident recorder did not show an activation of the overspeed

solenoid.

            Needless to say, the defendants took a different view.

According to their experts, West's engine flameout was not caused

by FOSSA, and West only thought it was because his experts didn't

really understand how the overspeed solenoid worked.             Indeed, a

defense witness told the jury that Chen had been laboring under

"some significant misunderstandings of the basic operation of the

control system."

            First,   according    to   the   defendants,   the    solenoid

automatically opens back up once it's no longer being hit with an



     11 Provided, however, that the electrical current was 10 or
more volts, but we really don't need to get into this level of
technical minutia to decide this appeal.


                                   - 12 -
electrical current.        The experts told the jury that this is so

because, once the solenoid is no longer actively keeping the

plunger in the closed position there is nothing else holding it

closed.     Thus, the pressure of the fuel that had already been

getting through forces the plunger back up and into the open

position.

             The defense experts did agree that an overspeed solenoid

activation might not show up on the incident recorder until it had

been   activated     for   48   milliseconds.        A   GPECS    employee   even

testified that he believed it was "highly improbable, but possible"

that a FOSSA event of less than 48 milliseconds could have occurred

and yet escaped detection by the incident recorder.                He went on to

state, however, that any signal lasting 48 milliseconds or less

would not have activated the solenoid for a long enough time to

reduce the fuel flow to such an extent as to cause the engine to

flameout.

             Furthermore,       the   defense    experts        testified    that,

importantly     in    other      FOSSA-based     accidents,        post-accident

inspections revealed physical damage to at least one electronic

component.     Although the parties agreed that the components of

West's helicopter had not (through no party's fault) been subjected

to tests following West's accident, the defense experts did testify

that   there   was   no    visible    damage    to   any   of    the   electronic




                                      - 13 -
components.12     This    lack   of    visible   damage,     they    argued,

distinguished   West's    accident    from   other   known   FOSSA   events,

making it less likely that his engine flamed out due to FOSSA.

          In sum, the defense experts told the jury that West's

accident had nothing to do with FOSSA, and that the engine could

not have flamed out for the reasons West alleged.

          The defendants did not content themselves with trying to

poke holes in West's case, though.        Conceding that the engine did

in fact suddenly shut down in the middle of flight, they offered

the jury an alternative explanation.

          The defense posited to the jury that the flameout was

caused by the engine's ingestion of snow and ice.             To that end,

the defendants put on evidence showing (and West himself admitted)

that the helicopter had been left out overnight in a hazardous

snow and ice storm.      They also testified that if a helicopter had

to be left out overnight and exposed to the elements, certain

protective devices should have been placed over the engine's intake

to keep ice and snow from accumulating in and around the engine.

These devices, which JBI owned, were not used on West's helicopter.

The defendants faulted West for his de-icing procedures, arguing

that the evidence showed that he used improper materials (e.g.,

rubbing alcohol and automotive windshield washing fluid), that he


     12Chen, West's expert, also agreed that no component failures
were visible "[t]o the naked eye."


                                 - 14 -
did not spend as much time de-icing the helicopter as he claimed,

and that he rushed through the preparatory procedures.

                Thus, the defendants urged the jury to find that West

failed to adequately clear the helicopter of snow and ice before

he took off that afternoon.         As a consequence, about 45 minutes

into the flight, the defense experts theorized, a chunk of ice

broke off the helicopter (a defense expert compared it to ice

breaking loose from a car's hood while on the highway) and was

sucked into the engine.        This chunk of ice, they told the jury,

was enough to cause the flameout.13

                Furthermore, while there was no visual evidence of any

damage to electronic components (as had been present in other FOSSA

events), the defendants claimed there was in fact physical evidence

to corroborate ice ingestion.        The jury was shown photographs of

the engine's impeller blades showing that one of them had been

bent.        This was damage, the defense contended, resulting from the

impact of a chunk of ice as it was sucked into the combustion

chamber.

                After deliberating for two days, the jury returned a

defense verdict.



        13
        This can happen, a defense expert explained, because snow
or ice that gets into the engine turns into steam, which cools the
combustion chamber. Sucking in snow or ice "also displaces air
and it disrupts the balance of fuel and air in the combustion
section. The result is a flame-out of the engine."


                                   - 15 -
                               WHY WE'RE HERE

          The verdict came back on September 30, 2013.           West moved

for a new trial in October based on Federal Rule of Civil Procedure

59, asserting that he had been prejudiced by a variety of errors

that occurred at trial.        We do not need to address today any of

the issues raised in this particular motion.

          Then, on January 23, 2014 -- while West's Rule 59 motion

was pending -- Rolls-Royce issued a "Commercial Engine Bulletin"

applicable to the type of engine and ECU in West's helicopter.

The Engine Bulletin described an "adapter" (which has its own part

number) that the defendants had developed and which should be

installed on Bell 407s.          The adapter "modifies the overspeed

protection system to reduce the likelihood of a false overspeed

activation," or FOSSA.     The Bulletin went on to provide detailed

instructions for installing the adapter and for checking that the

overspeed protection system continued to function as intended

post-modification.       The    Bulletin    further    advised   that   its

"[t]echnical aspects are FAA approved."

          That   same   day,    Bell   issued   its   own   "Alert   Service

Bulletin" for its 407s. Just like the Engine Bulletin, the Service

Bulletin addressed FOSSA, too.         It advised that "Bell Helicopter

has been made aware of a potential condition where a false engine

overspeed protection system activation could occur."




                                   - 16 -
            As Rolls-Royce's Engine Bulletin did, Bell's Service

Bulletin directed "the installation of an overspeed adapter to

reduce the likelihood of a false overspeed activation."                      Bell also

"introduc[ed]      a    recurring      functional       check     of   the   overspeed

protection circuits within the Electrical Control Unit (ECU)."

Following the explanatory material, the Service Bulletin provided

the part number for the adapter and set forth several pages of

instructions for its installation, as well as a diagram and "before

and   after"     photographs.          Moreover,       "[t]he    engineering    design

aspects"    of    the     Service      Bulletin    had     received      governmental

approval by "Transport Canada Civil Aviation."

            West       soon   became    aware     of    the     Engine   and   Service

Bulletins. Two weeks after their release, he filed a second motion

seeking a new trial, this time invoking Rule 60(b)(2) and Rule

60(b)(3).      These Rules provide the following:

            On motion and just terms, the court may
            relieve a party or its legal representative
            from a final judgment, order, or proceeding
            for the following reasons:

            . . .

            (2) newly discovered evidence that, with
            reasonable diligence, could not have been
            discovered in time to move for a new trial
            under Rule 59(b);

            (3) fraud (whether previously called intrinsic
            or    extrinsic),     misrepresentation,    or
            misconduct by an opposing party . . . .

Fed. R. Civ. P. 60(b).


                                        - 17 -
             In his motion, West argued that the fix described in the

Bulletins demonstrated that a "circuit design error" existed at

the   time    of   West's   accident   and   which   rendered     Bell   407s

"susceptible to FOSSA."      According to West, the Bulletins revealed

that a particular circuit's design "inadvertently allows current

to flow from the ECU [Electronic Control Unit] to the HMU [hydro

mechanical unit] where the overspeed solenoid resides, thereby

potentially    activating    the   latter,   i.e.,   a   'false    overspeed

activation.'"      In sum, he said that it was now clear the circuit's

design was defective because it "remain[ed] closed when it should

be open."     This constituted newly discovered evidence entitling

him to a new trial, regardless of whether or not the defendants

discovered the defect before, during, or after the trial of his

case.

             But West didn't stop there.       He went on to argue that

the technical nature of the information in the Bulletins, combined

with the detailed fixes described therein and government approval

of them, "compels" an inference that one or more of the defendants

knew about the defect but failed to disclose it during discovery

or at trial.       Per West, "the passage of time between the end of

trial and the issuance of the [Bulletins] is simply too short for

the problem to have been discovered, a solution found and tested,

and the [Bulletins] issued."       In West's view, at least some of the

defendants had to have been engaged in efforts to identify the


                                   - 18 -
defect, design and test a solution, and prepare documentation long

before trial began.

          Failure     to     disclose   this      information,     West     said,

constituted     misconduct     during   the       course   of    discovery     --

misconduct which, he claimed, substantially interfered with the

preparation and presentation of his case.            Thus, West argued that

he was entitled to a new trial pursuant to Rule 60(b)(3).                     Or,

failing that, he asked for an evidentiary hearing to tease out

"who knew what and when" about the defectively designed circuit,

which he expected would assist the court in determining whether

misconduct had occurred.14

          The    defendants     submitted     a   joint    opposition.       They

argued first that West's motion was "premised on a fundamental and

self-serving misunderstanding of a technical document."                   Per the

defendants, "FOSSA events result from failures of component parts

in the engine's FADEC which result in errant closure of the

overspeed solenoid."15     Instead of revealing a new and previously-

undisclosed mechanism by which FOSSA could occur, the Bulletins

simply provided information about a "FAA-approved modification to


     14West also argued that the defendants should have disclosed
this information in response to certain questions at trial.
Because we ultimately order a remand to address the defendants'
discovery misconduct, we do not reach this argument.
     15FADEC means "Full Authority Digital Engine Control." This
system automatically (i.e., without the pilot's input) controls
the flow of fuel into the helicopter's engine.


                                   - 19 -
the overspeed protection system designed to remedy the existing

and acknowledged FOSSA issue."    The modification described in the

Bulletins was intended to make FOSSA less likely to happen in the

event of a component failure.

          Having taken this position as to the import of the

Bulletins, the defendants went on to argue that they do not

constitute newly-discovered evidence under Rule 60(b)(2) because

they "do not describe any sort of new cause of FOSSA."       They also

argued that there is no likelihood that this additional information

would have had any impact on the outcome at trial because the

defendants "presented a persuasive case that a FOSSA did not cause

the accident and that Plaintiff's failure to properly de-ice his

aircraft caused this accident."     In returning a defense verdict,

the defendants argued, the jury was unconvinced by West's position

that his accident resulted from FOSSA.

          With respect to the Rule 60(b)(3) new trial request

premised on the defendants' alleged "misconduct," the defendants

argued that West failed to meet his burden of showing misconduct

by clear and convincing evidence.        Because the Bulletins did not

disclose a "new cause of FOSSA," the defendants argued that they

did not improperly respond to any of West's discovery requests or

withhold any responsive documents.         The defendants also argued

that information related to the Bulletins was not responsive to

any of West's discovery requests and that, even if it was, West is


                                - 20 -
barred from obtaining relief because he failed to file a motion to

compel    after    the     defendants    refused     to       answer     certain

interrogatories.

           Finally, the defendants argued that even if the court

were to consider the defendants to have committed "fraud or

misconduct," West is still required to show by clear and convincing

evidence that the misconduct substantially interfered with his

ability to prepare for trial.         West failed to make this showing,

the defendants said, because the existence of the FOSSA phenomenon

was well-known to West prior to trial.         In fact, according to the

defendants, "FOSSA events were the subject of thousands of pages

of document production and deposition transcript taken by [West's]

counsel," including "over a dozen depositions of GPECS and Rolls-

Royce witnesses."        In light of this "thorough record" regarding

FOSSA, the defendants argued West failed to show "what or how

evidence of the [Bulletins'] modification . . . could possibly

have added to [his] case."

           The district judge did not hold an evidentiary hearing.

Ultimately, he released a lengthy written decision denying all of

West's post-trial motions.      Although the written decision disposed

of a laundry list of issues, the only one we need concern ourselves

with today is his resolution of the Rule 60(b)(3) new trial motion.

           In denying this motion, the trial judge pointed out that

Bell   407s'   susceptibility    to   FOSSA   "is   not   a    new     fact,"   as


                                  - 21 -
information     about      FOSSA     was     disclosed     in    discovery      and

acknowledged by the defendants at trial.                 Furthermore, the jury

was aware of FOSSA, as West's entire claim was that the defendants

were aware of FOSSA, "but failed to properly remedy it." The judge

also   indicated    that    "the     jury    was   not    tasked      merely    with

determining     whether    some     defect    existed     in    the   defendants'

products, but whether such a defect caused West's accident."

             Embarking on his Rule 60(b)(3) analysis, the trial judge

first assumed that "West could prove the defendants' culpability

[in withholding discoverable information] by clear and convincing

evidence."     He stated in no uncertain terms that he "need not and

does not decide" whether there was any such culpability.                       But,

even   assuming    that     the     defendants     culpably     withheld       their

knowledge of the defect discussed in the Bulletins, the judge said

that West would need to prove -- by a preponderance of the evidence

-- that the misconduct substantially interfered with his ability

to fully and fairly prepare for, and proceed at, trial.                  This, the

judge said, West could not do.

             The judge construed West's motion as disclaiming any

argument that the modifications described in the Bulletins would

have prevented his accident.            Against this backdrop, the judge

observed that "a party cannot obtain a new trial based on his

adversary's failure to disclose irrelevant evidence, at least

without   a     showing      that     the     non-disclosure          nevertheless


                                     - 22 -
substantially interfered with the movant's trial preparation or

presentation."        West, in the judge's view, failed to make such a

showing given that he was already well aware of the existence of

the FOSSA phenomenon.       Accordingly, he denied West's Rule 60(b)(3)

motion.

           This timely appeal followed.

                          II.     STANDARD OF REVIEW

           We review the district court's resolution of a Rule

60(b)(3)   new   trial    motion       "solely    for   abuse   of   discretion."

Nansamba v. N. Shore Med. Ctr., Inc., 727 F.3d 33, 38 (1st Cir.

2013); Anderson v. Cryovac, Inc., 862 F.2d 910, 923 (1st Cir. 1988)

(Rule 60(b)(3) motions are "addressed to the district court's sound

discretion.").        We utilize this deferential standard because we

recognize "the trial judge's more intimate knowledge of the case."

Anderson, 862 F.2d at 923.            Accordingly, we will "reverse only if

it plainly appears that the court below committed a meaningful

error of judgment."        Id.    Nevertheless, and as the Supreme Court

has put it, "[a] district court by definition abuses its discretion

when it makes an error of law."              Koon v. United States, 518 U.S.
81, 100 (1996); see also Golas v. HomeView, Inc., 106 F.3d 1, 3

(1st Cir. 1997) ("It is well-settled . . . that, when a district

court   makes    an    error     of   law,   by   definition    it    abuses   its

discretion.").




                                       - 23 -
                          III.     ANALYSIS

           Because this case involves the application of a specific

Federal Rule of Civil Procedure, we start with an overall, aerial

view of that particular rule before descending into the weeds of

the parties' arguments.

1.   Overview of Rule 60(b)(3)

           Once again, and as relevant to our discussion today,

Rule 60(b) provides the following:

           On motion and just terms, the court may
           relieve a party or its legal representative
           from a final judgment, order, or proceeding
           for the following reasons:

           . . .

           (3) fraud (whether previously called intrinsic
           or    extrinsic),     misrepresentation,    or
           misconduct by an opposing party[.]

Fed. R. Civ. P. 60(b)(3).16      Although by its terms the rule sets

forth multiple grounds on which a district court may grant relief,

West's arguments only require us to talk about the last one,

misconduct.   Fortunately, we are not without precedent in this

area: Anderson v. Cryovac, Inc., 862 F.2d 910 (1st Cir. 1988),

went in depth into a Rule 60(b)(3) motion premised (as is alleged

here) on an opposing party's misconduct in failing to disclose


      16
       West also sought a new trial grounded upon "newly discovered
evidence," see Fed. R. Civ. P. 60(b)(2), and he takes issue with
the district judge's denial of that motion in this appeal. Our
Rule 60(b)(3) analysis, however, renders it unnecessary to
consider Rule 60(b)(2) at this time.


                                 - 24 -
certain materials that were responsive to discovery requests.                 See
862 F.2d at 922-23.

              In Anderson, we recognized that a party's "[f]ailure to

disclose      or    produce   materials   requested      in    discovery       can

constitute 'misconduct' within the purview of" Rule 60(b)(3).                 Id.

at 923 (citing Rozier v. Ford Motor Co., 573 F.2d 1332, 1339 (5th

Cir. 1978)).       The concept of Rule 60(b)(3) "misconduct," we said,

differs from fraud and misrepresentation.                It is an expansive

concept, as misconduct "does not demand proof of nefarious intent

or purpose as a prerequisite to redress," and the term "can cover

even accidental omissions." Id. All in all, "relief on the ground

of misconduct may be justified 'whether there was evil, innocent

or careless[] purpose.'"          Id. (quoting Bros. Inc. v. W.E. Grace

Mfg. Co., 351 F.2d 208, 211 (5th Cir. 1965)).

              However, we do "not lightly . . . disturb[]" a jury

verdict returned after a trial on the merits, so a complaining

party   must       "demonstrate   convincingly    that    [it]       ha[s]    been

victimized by an adversary's misconduct."             Id. at 924; see also

Nansamba, 727 F.3d at 40 (recognizing that "the moving party must

prove   the    culpable   party's    culpable    misconduct     by    clear    and

convincing evidence").        And just showing that discovery misconduct

has occurred is not enough to merit a new trial.              The moving party

must still demonstrate that such "discovery misconduct . . .

substantially . . . interfered with the aggrieved party's ability


                                    - 25 -
fully and fairly to prepare for and proceed at trial."                  Anderson,
862 F.2d at 924.

             Substantial interference may be shown in at least two

ways.      First,    the   moving    party    may       demonstrate    "that     the

concealment     precluded     inquiry      into     a    plausible     theory     of

liability, denied it access to evidence that could well have been

probative on an important issue, or closed off a potentially

fruitful avenue of direct or cross examination."                      Id. at 925.

Alternatively, "[s]ubstantial interference may also be established

by presumption or inference."        Id.

             When figuring out whether a presumption of substantial

interference should flow from the failure to make discovery, we

consider     the    non-disclosing        party's       intent.       After     all,

"[n]ondisclosure comes in different shapes and sizes: it may be

accidental    or    inadvertent,     or    considerably       more    blameworthy

(though still short of fraud or outright misrepresentation)."                   Id.

Thus, "where concealment was knowing and purposeful, it seems fair

to presume that the suppressed evidence would have damaged the

nondisclosing party."         Id. (collecting cases).             And "[i]t seems

equally logical that where discovery material is deliberately

suppressed, its absence can be presumed to have inhibited the

unearthing     of   further     admissible        evidence    adverse     to     the

withholder, that is, to have substantially interfered with the

aggrieved party's trial preparation."             Id.


                                    - 26 -
             In the event that such a presumption of substantial

interference arises, it "should be a rebuttable one."                       Id.    To

rebut the inference, the withholding party must adduce "clear and

convincing evidence demonstrating that the withheld material was

in fact inconsequential."            Id.    When the presumption is in play,

rebutting it is critical for the withholding (i.e., the nonmoving)

party: "[o]nce a presumption of substantial interference arises,

it can alone carry the day, unless defeated by a clear and

convincing demonstration that the consequences of the conduct were

nugacious."     Id. at 926.

2.   The parties' positions

             On appeal, the parties raise several arguments, but we

really only need to address one of them.

             West argues that the trial judge erred because he failed

to   apply    what    he     describes      as    Anderson's      "burden-shifting

framework with respect to the intent of the non-moving party" in

failing to disclose discoverable information.                     The judge, West

says, failed to apply Anderson's presumption that intentionally

"suppressed     evidence       would       have   damaged   the      nondisclosing

party[,]" 862 F.2d at 925, thereby shifting the burden to the

defendants    to     prove   their     misconduct     did   not    result   in    any

substantial interference.            Instead, the district judge departed

from Anderson by keeping the burden on West to prove substantial

interference, and by requiring him to show the result of the trial


                                       - 27 -
would likely have been different had the withheld material been

disclosed.       Thus,   in   West's    view,    the   district   judge's

misapplication    of   Anderson   "perpetuated   the   unfair   effect   of

Defendants' non-disclosure on [his] ability to prepare for and

participate in trial."

             The defendants17 say that the district judge did not

abuse his discretion in finding that the nondisclosure -- even if

it constituted purposeful misconduct -- worked no substantial

interference with West's case.         This is so, they argue, because

the finding is supported by the clear and convincing trial evidence

as outlined in their response to West's Rule 60(b)(3) motion.

Simply put, defendants argue the Bulletins did not actually reveal


     17GPECS is the only defendant to brief this issue. Bell and
Rolls-Royce state in their briefs that they are adopting GPECS's
arguments pursuant to Federal Rule of Appellate Procedure 28(i).
When parties invoke this Rule, we generally determine whether the
adopted argument really is readily transferable to the adopting
party, or if the adopting party should have briefed the issue on
its own. See, e.g., United States v. Brown, 669 F.3d 10, 16 n.5
(1st Cir. 2012) ("Adoption by reference cannot occur in a vacuum
and the arguments must actually be transferable from the
proponent's to the adopter's case."); see also Putnam Res. v.
Pateman, 958 F.2d 448, 462 (1st Cir 1992) (recognizing the
existence of "limits to the ability of parties to adopt other
parties' arguments"); United States v. David, 940 F.2d 722, 737
(1st Cir. 1991) (stating arguments must be "readily transferable"
in order to be adopted pursuant to Rule 28(i)).
     Here, at the trial court level, the defendants submitted a
combined opposition to West's Rule 60(b) motion, and neither the
district judge nor West took issue with this. And West does not
complain about the defendants' taking a similar tack in this
appeal. Accordingly, at least for today, we simply assume that
Rolls-Royce and Bell have adequately adopted GPECS's arguments.


                                  - 28 -
any information about Bell 407s or about FOSSA that West did not

already have before trial.    The defendants further contend that

West has specifically conceded that the adapter and modifications

to the overspeed protection system described in the Bulletins would

not have prevented his accident, foreclosing any possibility that

the information could have affected the trial's outcome.

3.   The district judge misapplied Rule 60(b)(3)'s framework

           After reviewing the extensive trial record, the parties'

submissions to the trial judge regarding West's new trial motion,

and the judge's lengthy written decision denying all of West's

post-trial motions, we conclude the district judge erred in how he

went about analyzing West's Rule 60(b)(3) motion.

           Having already laid out how the inquiry is supposed to

go, it is not difficult to see where the district court went awry.

In considering West's argument, the district judge first assumed

West could prove, by clear and convincing evidence, that the

defendants culpably withheld relevant documents.    Making such an

assumption on the first prong of a required multi-part showing in

order to bypass it and delve into the merits of a later requirement

is a common feature of judicial decisionmaking and is, in and of

itself, unremarkable.   Indeed, in a case as complex and lengthy as

this one, it is perfectly understandable why the district judge

would want to follow this route.




                              - 29 -
          But,     after   assuming   West      could    fly   through     the

turbulence of the first hurdle and show culpable misconduct, the

district judge misconstrued and misapplied the next stage of the

Anderson test.     Having assumed the defendants culpably withheld

their knowledge of the defect addressed by the Bulletins, the

district judge should have gone on to presume the defendants'

misconduct substantially interfered with West's trial preparation.

He did not do this, though.       Rather than shift the burden to the

defendants to prove by clear and convincing evidence that the

withheld material was inconsequential like Anderson requires, the

judge erroneously placed the burden on West to show that disclosure

of the information would likely have made a difference in the

trial's outcome.    This misstep is evident from the judge's written

statement that even assuming culpable misconduct, West may not

prevail unless he "also proves by a preponderance of the evidence

that this misconduct 'substantially interfered with [his] ability

fully and fairly to prepare for, and proceed at, trial.'"

          In these circumstances, the judge's failure to draw a

presumption   of   substantial    interference     despite     assuming   the

existence of the defendants' culpable misconduct led him to place

the burden of proof on the wrong party.                 This error of law

necessarily   constituted    an   abuse    of   discretion.       We     must,

therefore, vacate the judge's denial of West's Rule 60(b)(3) motion

and remand for further proceedings on it.


                                  - 30 -
4.   Evidence of misconduct within the meaning of Rule 60(b)(3)

           Vacating and remanding means that the district judge

should consider the entire motion with fresh eyes; a do-over, as

it were.   However, based on the record before us, including some

developments    that   came   about    at    oral   argument,    we   make   the

following comments and observations.

           As noted above, though failure to make discovery can

constitute "misconduct" even when nondisclosure is careless or

innocent, we do not ignore the nondisclosing party's motivation.

Anderson, 862 F.2d at 925.          Indeed, the reason behind a party's

nondisclosure plays a big part in determining whether the moving

party is able to take advantage of a presumption of substantial

interference.      "In the case of intentional misconduct, as where

concealment was knowing and purposeful, it seems fair to presume

that the suppressed evidence would have damaged the nondisclosing

party."     Id.    (citing    cases).        If     "discovery   material      is

deliberately suppressed, its absence can be presumed to have

inhibited the unearthing of further admissible evidence adverse to

the withholder, that is, to have substantially interfered with the

aggrieved party's trial preparation."             Id. (citing cases).

           Here,    West   argues     that   the    defendants   should      have

disclosed information and documents relevant to the Bulletins in

response to his first set of Rule 34 Requests for Production of




                                    - 31 -
Documents.18     The   parties   have   not   extensively   briefed   the

threshold issues of whether any documents relating to the Bulletins

actually exist and, if so which one or ones are responsive to these

requests.

            For West's part, this is likely because he does not know

what documents may be in the hands of the defendants -- indeed,



     18   Request 7 to Bell Helicopter sought
            [A]ll documents, including but not limited to
            communications, investigative reports, and
            test results, relating to any other accident
            involving a Bell 407 helicopter and either (a)
            an alleged uncommanded shutdown or (b) an
            alleged fault, deficiency or failure of the
            ECU, HMU, or FADEC.

     Request No. 7 to GPECS and Rolls-Royce was similar, but asked
for these types of documents when an accident had occurred in any
helicopter using the same type of engine as was present in West's
407.
     Here's Request No. 8 to Bell Helicopter:
            All documents relating to whether, and under
            what circumstances, any Bell helicopter model
            that employs the same version of the ECU, HMU,
            and FADEC as the Subject ECU, Subject HMU, and
            Subject FADEC, may suffer (a) an uncommanded
            shutdown; (b) a fault, deficiency, or failure
            of the ECU; (c) a fault, deficiency, or
            failure of the FADEC; or (d) a fault,
            deficiency or failure of the HMU.

     To see what West sought from Rolls-Royce, replace "any Bell
helicopter model" with "any Rolls-Royce Engine."      For GPECS,
replace "any Bell helicopter model that employs the same version"
with "any ECU, HMU, and FADEC of the same models as".




                                 - 32 -
this is why "discovery" is aptly named.                The defendants do not

engage much with this issue either.             Although at oral argument

GPECS's counsel stated his belief that additional documents would

not have been responsive to the first set of discovery requests,

this argument appears nowhere in the defendants' brief.                  Instead,

GPECS's brief spends time arguing that a further response is not

called for by West's second Rule 34 request.

            Without question, discovery in this case was technical,

fact-specific, and at times contentious.               It involved the filing

of at least two motions to compel by the plaintiff, a motion for

protective      order    by   the   defendants,     and      multiple    informal

discovery conferences with the district judge in an attempt to

resolve   the    parties'     differences     short     of    motion     practice.

Furthermore, West's first motion to compel specifically asserted

that the defendants had failed to completely respond to Requests

7 and 8, among many others.          After the district judge struck the

motion in favor of scheduling a discovery conference, it appears

the parties were able to resolve their disagreement on these two

requests.       We   are   unable   to    discern   the      substance    of   that

agreement, including whether the parties agreed to limit or modify

the requests, from our review of the record.

            From     a   commonsense     standpoint,    it    is   difficult     to

imagine that documents reflecting the process culminating in the

development of the overspeed adapter as described in the Bulletins


                                    - 33 -
did not reflect or discuss "whether" or "under what circumstances"

the ECU, HMU, or FADEC either failed or was faulty or deficient so

as to be responsive to West's request.          But we cannot make this

judgment from the record on appeal.         Accordingly, we leave it to

the district judge to determine whether additional documents are

responsive     to    West's   document   requests.      This    task   could,

consistent with Anderson, be aided by additional fact-finding.

See Anderson, 862 F.2d at 930 (remanding with instructions for the

district court to conduct a factual inquiry into whether evidence

had been "knowingly and deliberately concealed").

           Assuming there are additional responsive documents that

have not been produced, we reiterate that a party is under a

continuing     obligation     to   supplement    its     response      to   an

interrogatory or request for production of documents should it

"learn[] that in some material respect the disclosure or response

is incomplete or incorrect, and if that additional or corrective

information has not otherwise been made known to the other parties

during the discovery process or in writing."              Fed. R. Civ. P.

26(e)(1)(A).        It is clear that none of the defendants served

supplemental discovery responses or did anything else to make the

plaintiff aware of additional information regarding FOSSA, as

reflected in the Bulletins.        Furthermore, at oral argument before

us   counsel   for    GPECS   candidly   acknowledged    that    information

regarding the defendants' internal processes culminating in the


                                   - 34 -
Bulletins' release was known to him and his client, but that he

did not think he was obligated to disclose it.19

             Thus, thanks to counsel's own admissions, there can be

no doubt that the defendants failed to produce information not due

to oversight, inadvertence, or counsel's own ignorance of its

existence.     Rather, the decision not to produce the information

was a conscious, deliberate choice. But, the defendants say, their

failure to turn over information does not qualify as discovery

misconduct because they were not required to disclose it in the

first place.     They offer two reasons -- separate and apart from

any argument about the information's responsiveness to West's

discovery requests -- as to why this might be so.

             First, counsel for GPECS stated at oral argument, in

response to questioning from this Court, that he did not think he

had to disclose it and explained his thinking:

             We did not feel that we had any obligation to
             make disclosure, . . . either before or at the
             time of trial because the development of the
             modifications set forth in the bulletins was
             in a very preliminary stage. In other words,
             it was being evaluated, initially tested and
             there wasn't anything at that point in time to
             be produced.




     19 This seemingly opens the door to Bell and/or Rolls-Royce
separately   arguing   that  GPECS  alone   committed  discovery
misconduct. But neither one says anything along these lines.


                                - 35 -
The argument, therefore, is that the information was withheld not

because West failed to ask for it, but because the defendants'

investigatory process had not been completed prior to trial.

            This position is without merit.     West's requests for

production of documents sought documents relating to uncommanded

engine shutdowns in Bell 407s and/or faults or failures of the

Bell 407s' ECU, FADEC, or HMU -- failures of which, West alleged

at trial, could bring about a FOSSA. Whether or not the defendants

had gotten beyond a "preliminary" result in their process is

irrelevant to whether or not information about the process and the

ongoing pursuit of a fix was responsive to West's discovery

requests.       Accordingly,   we   conclude   that   the   allegedly

"preliminary" nature of the investigation did not relieve the

defendants of their obligation to disclose information about it in

response to proper discovery requests.

            Second, in their brief the defendants argued that even

if information about the modification and its development was

originally discoverable pursuant to West's first Rule 34 request,

West agreed during an on-the-record discovery conference to waive

supplementation of his first set of Requests for Production.20

According to the defendants, West agreed to serve a second set of



     20None of the defendants argued to the district court (or on
appeal) that any of the information was properly withheld on the
basis of privilege.


                               - 36 -
discovery requests specifically geared toward FOSSA in lieu of

receiving supplemental responses to his first round of discovery

requests.     Not surprisingly, West contends such an agreement was

never made.

            We   have    reviewed    the    transcript   of       the   discovery

conference, which was called not in response to a motion to compel

but to the defendants' motion for protective order focusing on the

confidentiality of already-produced documents and resisting West's

demands     to   produce    certain     documents     regarding         "tantalum

capacitors" (a particular electronic component).                   We have been

unable to find any statements of counsel waiving supplementation

of West's first request for production of documents.                      And the

defendants do not bring to our attention any specific statements,

either.     Nor have they pointed us to any other evidence in the

record -- a written stipulation or correspondence between the

parties' counsel, for example -- of the purported agreement.

Furthermore, nowhere in the 65-page transcript of the discovery

conference did the defendants argue, or the judge indicate, that

there was anything improper about West's discovery requests.

            On appeal, defendants only contend -- and in conclusory

fashion at that -- that West's second request for production

"superseded"     any    obligation    the   defendants      may    have   had   to

supplement their responses to the first request.                    But this is

nothing   more   than    wishful     thinking,   as   the     defendants     have


                                     - 37 -
presented us with no authority for the proposition that serving a

subsequent discovery request relieves a party from its obligation

to supplement its prior discovery responses.

             Moreover,       it    is   plain    from    the      transcript   of   the

discovery conference that, based on defendants' position that

particular     documents          regarding     tantalum     capacitors      were   not

responsive to the first round of requests and since discovery was

still open, the parties agreed that West would simply serve a new,

more focused, document request. In this way, the parties cut short

a fight over whether the documents should have been produced in

the first instance.           As near as we can tell, the resolution of

this specific conflict had no bearing whatsoever on the defendants'

continuing obligation to provide supplemental responses to West's

first set of discovery requests, none of which had been determined

to be improper.

             Accordingly, we reject as unsupported (in the record or

our caselaw) the defendants' assertion that West waived the right

to supplemental responses to his first request for production.

             In    light     of    this    conclusion,       it   follows    that   the

defendants     have    not        presented     us    with   a    valid    reason   for

deliberately withholding discoverable information.                          On remand,

should   the      district    court       in   fact   determine     that    additional

documents within the defendants' possession were responsive to

West's first set of Requests for Production, this record supports


                                          - 38 -
a finding of culpable misconduct within the meaning of Rule

60(b)(3),    thereby         raising     the    presumption   of    substantial

interference.         Whether the defendants are able to rebut this

presumption (if it arises) by clear and convincing evidence is a

question on which we take no position.

                                 IV.   CONCLUSION

            Based on the foregoing, we conclude that the district

judge committed an error of law in his application of Rule 60(b)(3)

by placing the burden on West to prove substantial interference in

spite of his assumption that the defendants culpably withheld

materials that should have been produced in discovery.                 Because

the judge erroneously placed the burden on the wrong party, we

must    remand   to    the    district    court    for   further   proceedings.

Accordingly, we vacate the district judge's denial of West's Rule

60(b)(3) motion and remand this matter to the district court for

further proceedings in accordance with this opinion.                  Costs to

West.21

       Vacated in part and remanded.




       21
       One final point. The conclusion of West's brief asks that
this matter be assigned to a different judge. Assuming that such
a terse request is sufficient to raise the issue, we construe it
as seeking a new judge should we order a new trial. As we are not
ordering a new trial, we need not take up the request at this time.


                                       - 39 -